In a proceeding to vacate a demand for arbitration and to stay arbitration, the appeal is from an order of the Supreme Court, Westchester County, dated May 22, 1975, which granted the application. Order reversed, on the law, with $50 costs and disbursements, proceeding dismissed on the merits, and the parties are directed to proceed to arbitration forthwith. No fact questions were presented by this appeal. The provisions in the collective bargaining agreement do not show a clear intention to exclude the subject matter in dispute from arbitration (see Steelworkers v Warrior & Gulf Co., 363 US 574; Matter of Susquehanna Val. Cent. School Dist. at Conklin [Susquehanna Val. Teachers’■ Assn.] 37 NY2d 614). Moreover, there is no statute or controlling decisional law or other source of public policy which would prohibit the arbitration of this dispute (see Matter of Board of Educ. v Yonkers Federation of Teachers, 40 NY2d 268). Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.